DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/220 is acknowledged by the examiner.
Drawings
The drawings are objected to because the drawing fail to show descriptive labels for Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-18 are allowed.

        Harris (US 9,579,961) discloses in figure 3, battery packs [301-305] and the battery pack [130] is connected in series to output a high voltage [see Col. 3, lines 50-60] and also connect battery packs in parallel to receive charging current [see Col. 6, lines 16-20].
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an auxiliary power module configured to support auxiliary loads, a first contactor switch connected between the first and second battery packs, and a second contactor switch in series with the first contactor switch between the first and second battery packs, the method comprising: determining, via a controller, whether to open or close the first and second contactor switches depending on whether the first and second battery packs are being charged in a high voltage mode or a low voltage mode; wherein the first and second contactor switches are both closed when in the high voltage mode which electrically connects the first and second battery packs in a series arrangement; wherein at least one of the first and second contactor switches is opened when in the low voltage mode which electrically connects the first and second battery packs in a parallel arrangement; and operating at least one of the first and second battery packs to power the auxiliary power module while charging at least one of the first and second battery packs regardless of whether the first and second battery packs are in the high voltage mode or the low voltage mode. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Claim 14 recites, inter alia, an auxiliary power module configured to support auxiliary loads, and the auxiliary power module is in electrical communication with at least one of the first and second battery packs; a first contactor switch connected between the first and second battery packs; a second contactor switch in series with the first contactor switch between the first and second battery packs; a controller in communication with the first and second contactor switches to selectively open and close the first and second contactor switches depending on whether the first and second battery packs are in a high voltage mode or a low voltage mode; wherein the first and second contactor switches are both closed when in the high voltage mode which electrically connects the first and second battery packs in a series arrangement; wherein at least one of the first and second contactor switches is opened when in the low voltage mode which electrically connects the first and second battery packs in a parallel arrangement; and wherein the controller is configured to determine which of the first and second battery packs operates to provide power to the auxiliary power module while at least one 27P050890 of the first and second battery packs charges regardless of whether the first and second battery packs are in the high voltage mode or the low voltage mode. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859